DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-5 in the reply filed on November 13, 2020 is acknowledged.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Chemical reaction liquid supply unit as recited in claims 1-4
Gas supply unit as recited in claims 1-5

Chemical reaction liquid supply unit is interpreted as element 3 see [0032] which includes a liquid storage tank 31, a recovery tank 32, and a pump 33
Gas supply unit is interpreted as element 2 see [0036] which is gas passage 112 and gas apertures 1111
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Chemical reaction liquid supply unit as recited in claim 5 is not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.

If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6 of co-pending Application No. 16/454289(reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the co-pending application fully encompasses the scope of the present invention.
Regarding claim 1:	The co-pending application claims a wafer cutting device with an etching unit, a gas supply unit, a chemical reaction liquid supply unit see claim 1. In the co-pending application where the etching unit is claimed a wafer holding device (carrier tray and a gas passage) and a fluid guide shroud. The carrier tray of the co-pending application is provided with a plurality of air holes which reads on the plurality of gas apertures. The guide shroud of the co-pending application is a double layer structure with an inner layer, an outer layer, and a hollow interlayer. The gas supply unit of the co-pending application is connected to the fluid 
Regarding claim 2:	See claim 4 of the co-pending application where it is claimed that the lower edge of the fluid guide shroud has a circular shape.
Regarding claim 3: The size of the carrier tray is smaller than the size of the wafer as it is claimed in claim 1 of the present invention as being equal to the lower edge of the wafer (which is only a portion or interpreted as smaller than the wafer)
Regarding claim 4:	The gas apertures are arrange in a circular shape as claim 1 of the co-pending application claims that the plurality of air holes are arranged in the shape of the wafer.
Regarding claim 5:	See claim 6 of the co-pending application which claims the specific structure of the chemical reaction liquid supply unit as a liquid storage tank, a recovery tank, and a pump and the manner in which the liquid is recycled.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Namba (US 2013/0171831) in view of Higashijima et al (US 8,696,863).

The prior art of Namba fails to teach that the wafer holding device includes a gas passage or a plurality of gas apertures as recited in claim 1 of the present invention.
Regarding claim 3:	See Fig. 2 of Namba where the size of the wafer holding device (carrier disk/substrate holding unit) is smaller than the wafer W.
Regarding claim 4:	Recall the prior art of Namba fails to teach gas apertures.

In the prior art of Higashijima et al the carrier disk (spin chuck 3) features a nozzle member 5 (fluid passage) that supplies liquid and gas to the lower surface of the wafer. See Figs. 1 and 2. See Fig. 3 where the gas (21a,21b) and liquid apertures (20a) are illustrated as being circular. The motivation to modify the apparatus of Namba to use the wafer holding unit (spin chuck 3) of Higashijima et al is that the holder allows fluids both liquid and gas to be delivered to the lower surface of the wafer to process/dry it as suggested by Higashijima et al see col. 4 line 40-col. 8 line 27. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention motivation to further modify the apparatus of Namba with the carrier disk (spin chuck 3) of Higashijima et al which features a nozzle member 5 that supplies liquid and gas to the lower surface of the wafer.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Namba (US 2013/0171831) in view of Higashijima et al (US 8,696,863) as applied to claims 1,3, and 4  above, and further in view of Hillman (EP 0478108).
The teachings of Namba as modified by Higashijima et al were discussed above.
The combination fails to teach that the lower edge of the fluid guide shroud has a circular shape. 
The prior art of Hillman teach a double layer shroud comprising dish shaped shrouds 124, 128. See Fig. 2 where the lower edges of the shrouds are circular. The shape of the shroud enhances control of the flow of the fluid regime and prevents contamination of the wafer surface see col. 4 lines 49-53 and col. 6 lines 16-col. 7 line 14. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention motivation to further modify the apparatus of Namba in view of Higashijima et al with the lower edge of the fluid guide shroud having a circular shape as suggested by Hillman. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Namba (US 2013/0171831) in view of Higashijima et al (US 8,696,863) as applied to claims 1,3, and 4  above, and further in view of Yoshida et al (US 2009/0229641).
The teachings of Namba as modified by Higashijima et al were discussed above.
The combination fails to teach specific components of the chemical supply unit nor that order in which the liquid is recycled.
The prior art of Yoshida teaches a treatment liquid supply apparatus that includes a liquid storage tank 13, a recovery tank 14, and a pumps 18, 26 see Fig. 1. The limitations that recite the specific order that the liquid recycled is interpreted as a matter of an intended use as the  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Furthermore, according to In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the functional limitations. The motivation to further modify the apparatus of Namba in view of Higashijima et al is that the chemical liquid supply unit that is suggested by Yoshida et al ensures the enhanced control and efficacy of the quality of chemical liquid by using recycling the liquid. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention motivation to further modify the apparatus of Namba in view of Higashijima et al with the chemical liquid supply unit that is suggested by Yoshida et al.
 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Son 	US 2009/0314209	The prior art teaches a susceptor and semiconductor manufacturing apparatus with a shroud 170 supplied by a gas source and a wafer holding device that this a carrier disk with pockets to support a plurality of wafers
	Izuta et al US 8,361,234	The prior art teaches a substrate apparatus with a shroud that distributes liquid via treatment liquid nozzle 21 and gas ejection nozzle 6.

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716